Relators herein, who are the defendants in the case of Louisiana State *Page 690 
Board of Medical Examiners v. Joseph B. Fife and Walter W. Fife, 111 So. 58,1 No. 26844, this day decided, were ruled into the civil district court for the parish of Orleans, for contempt of court, for violating the writ of injunction which issued in that case, and were found guilty and sentenced to jail. For the purpose of obtaining their freedom, they applied to us for a writ of habeas corpus. Their application is based upon the alleged unconstitutionality of Act 56 of 1914, as amended by Act 54 of 1918, their contention being that, since the act, as amended, is unconstitutional, the writ of injunction that issued to enforce it is null, and, since the injunction is null, and was issued without authority, it was not a contempt to violate it. The grounds of unconstitutionality set forth in their application are identical with those considered in the case of the Louisiana state board of medical examiners against them. Since we have decided those grounds adversely to them in the case cited, holding that the act, as amended, is constitutional, relators are not entitled to relief under the writ of habeas corpus that issued herein.
For the reasons assigned, relators' demand is rejected, and the writ is discharged.
1 Ante, p. 681.